RESOLUCIÓN
En el periodo comprendido desde el año fiscal 1998-1999 hasta el año fiscal 2000-2001, la Rama Judicial se vio pre-cisada a congelar los puestos vacantes y los que quedaran vacantes debido a la difícil situación presupuestaria que enfrentaba. En julio de 2001, la Rama Judicial tenía aproximadamente 112 puestos vacantes de la clase Algua-cil Auxiliar y 113 de la clase Secretaria Auxiliar del Tribunal I.
Con el propósito de agilizar el proceso de reclutamiento de los candidatos para los 225 puestos antes indicados, se instituyó un procedimiento especial de reclutamiento lo su-ficientemente ágil y eficiente con el fin de atender con prontitud las necesidades de recursos humanos en las áreas esenciales de las secretarías y los alguacilazgos. Este procedimiento especial eliminó el proceso de entrevistas de los candidatos para acelerar el nombramiento de los candi-datos elegibles.
La necesidad de reclutamiento en las áreas de las secre-tarías y los alguacilazgos ha vuelto a la normalidad y no es necesario recurrir a este procedimiento especial de reclutamiento. Además, el proceso de entrevista es un re-curso muy útil para que los supervisores seleccionen los candidatos idóneos para los puestos.
Por las razones antes aludidas, se deroga el Art. 13.9 del Reglamento de la Administración del Sistema de Personal *430de la Rama Judicial, 4 L.P.R.A. Ap. XIII. Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo